Citation Nr: 0941935	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active service from January 1986 to October 
2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  
The RO in Atlanta, Georgia, has since assumed jurisdiction, 
and that office forwarded the appeal to the Board.


FINDINGS OF FACT

1.  The Veteran's current sinusitis was manifested during 
service, and the symptoms have continued subsequent to his 
service. 

2.  The Veteran does not currently have a heart disorder.


CONCLUSIONS OF LAW

1.  The Veteran's sinusitis was incurred in his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 U.S.C.A. §§ 3.303, 3.304 (2009).

2.  The Veteran does not have a heart disorder due to disease 
or injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 
38 C.F.R. §§ 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  That is, by way of letters dated in 
August 2005 and December 2005, the RO advised the Veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  And for claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claims.  See 73 FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued those VCAA 
notice letters prior to initially adjudicating the Veteran's 
claims in March 2006, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

A more recent December 2007 statement of the case (SOC) also 
informed the Veteran of the downstream disability rating and 
effective date elements of his claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  However, the RO did not 
go back and readjudicate the claims by way of a subsequent 
supplemental statement of the case (SSOC).  So in essence, 
based on the above caselaw, the timing defect in VCAA notice 
was not rectified.  Regardless, the United States Court of 
Appeals for Veterans Claims (Court) also recently held that 
the failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the Veteran 
did not submit any additional pertinent evidence in response 
to the August 2005, December 2005, or December 2007 VCAA 
notice letters.  Therefore, the Board finds that the absence 
of a subsequent SSOC after these notices is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Medrano, 21 Vet. 
App. at 173.

Furthermore, since the Veteran's claim for service connection 
for a heart disorder is being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the Veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Additionally, since in this decision the Board is granting 
his claim for service connection for sinusitis, this is 
nonprejudicial, harmless error because he is receiving the 
requested benefit regardless.  38 C.F.R. § 20.1102 (2009).  
See, too, Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(indicating that where a claim, such as for 
service connection, has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements.  "[O]nce a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, the notice requirements of 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ....")  Moreover, 
in effectuating this grant of service connection, the RO will 
be responsible for addressing any additional notice 
requirement concerning the downstream disability rating and 
effective date.  

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran and his representative have not made any 
such allegation of prejudicial error in the VCAA notice they 
received (or did not receive).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records that the Veteran and his 
representative adequately identified.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of his service treatment records (STRs), 
and VA examinations dated from December 2005 and January 2006 
for medical nexus opinions concerning the causes of his 
claimed disabilities - and in particular, whether they are 
related to service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims.

General Regulations and Statutes for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  Stated somewhat 
differently, to establish entitlement to service connection, 
there must be:  (1) a medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2009); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2009).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2002).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Entitlement to Service Connection for Sinusitis

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

Here, the Veteran has the required diagnosis of sinusitis.  
This is evident from his VA examination dated in January 
2006, which, based on the results of X-rays, confirm he has 
sinusitis.  So there is no disputing he has this claimed 
disorder.

Therefore, the determinative issue is whether the Veteran's 
sinusitis is attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Veteran's STRs confirm that he was seen for complaints of 
sinusitis during his military service.  Specifically, in 
April 2001, the Veteran was seen by a physician for 
complaints of chronic facial pain, postnasal drip, pressure, 
and eustachian tube dysfunction.  The Veteran was treated 
with medication.  In October 2001, the Veteran was evaluated 
by a physician twice for the same complaints, and was 
diagnosed with sinusitis.  The October 2001 record states 
that the Veteran had sinus surgery in April 2001; however, 
these records are not in the Veteran's STRs.  In December 
2003, the Veteran was treated for complaints of dizziness and 
lightheadedness.  The physician determined that one of the 
possible causes of these symptoms could be his eustachian 
tube dysfunction.

Indeed, as already indicated, he filed his initial claim for 
service connection in August 2005, prior to his discharge 
from the service in October 2005.  The mere fact that the 
Veteran filed his initial VA compensation claim so soon after 
his service ended adds credibility to his claim of relevant 
injury in service with resulting disability.  Cf. Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996) (discussing how 
contemporaneous medical findings may be given more probative 
weight than a medical opinion coming many years after 
separation from service).

Post service, in December 2005, the Veteran was afforded a VA 
compensation examination, during which the VA examiner 
reviewed the claims file for the pertinent medical and other 
history.  The Veteran told the VA examiner that his sinusitis 
started in 2004 while he was in the service in Japan.  The 
Veteran stated that, at that time, he was having frequent 
sinus headaches, and a surgery was performed in approximately 
October 2004 to "cut out the sinus membranes."  Upon 
examination, the VA examiner noted that the entrance to the 
Veteran's left nostril had some thickening and scarring due 
to a previous surgery.  Additionally, the VA examiner stated 
that the Veteran's septum appeared to be deviated mildly to 
the left.  The VA examiner did not make a diagnosis, and 
instead referred the Veteran to a specialist.    

In January 2006, the Veteran was afforded a VA compensation 
examination, during which the VA examiner did not review the 
claims file for the pertinent medical and other history.  The 
Veteran told the VA examiner that his sinusitis surgery 
occurred in Japan sometime from 1999-2000.  The Veteran 
stated that he has a scar in his left nostril from the 
surgery.  Upon a physical examination and x-rays, the VA 
examiner diagnosed the Veteran with chronic sinusitis.     

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  Rather, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent with the facts shown in every 
case.  And when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

Here, the evidence of record reveals that the Veteran 
currently has a disability that was evaluated and treated in 
service with continuity of symptomatology, and these symptoms 
have continued subsequent to service as demonstrated in the 
VA examinations.  38 C.F.R. § 3.303(b) (2008); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  

Thus, for the reasons and bases discussed, the Board will 
give the Veteran the benefit of the doubt as to this claim, 
and will find that his current sinusitis is the result of his 
military service.  The Veteran's claim for service connection 
for sinusitis is therefore granted.  Alemany, 9 Vet. App. at 
519.

Entitlement to Service Connection for a Heart Disorder

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

Here, though, the medical evidence of record does not show 
the Veteran has a current heart disability.  

The STRs show treatment for irregular heart beat and chest 
pain, but after extensive testing, the diagnosis was a normal 
heart.  And, during the December 2005 VA compensation 
examination, the VA examiner, upon reviewing the claims file 
and personally examining the Veteran, determined there was 
insufficient evidence to make a definitive diagnosis about a 
previous or current specific heart disorder.  This opinion 
was based on both a chest x-ray and an electrocardiogram 
(EKG).  Therefore, the Veteran has not met the essential 
requirement under Hickson that he have a current heart 
disability.

Since there is no medical evidence of a current disability, 
the Board finds that the Veteran's claim must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  Despite the Veteran's statements 
that he currently has a heart disorder, as a layman without 
medical expertise or training, his statements alone are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991) (laypersons are not competent to render 
medical opinions, including diagnosis or etiology of a 
condition claimed).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a heart disorder.  And as the preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 5107(b) 
(2009); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the appeal is denied.


ORDER

The claim for service connection for sinusitis is granted.

The claim for service connection for a heart disorder is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


